Title: To George Washington from Benjamin Lincoln, 13 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            War Office May 13 1782
                        
                        I have been honored, my dear General, with your favor of the  covering a letter under a flying seal to General Hazen, who was then in this City—and also the
                            Commissary of Prisoners, who informs the General that there is no Officer answering your description now in our
                            possession—he will wait your farther directions.
                        A very considerable number of fifes and drums were fowarded before Mr  arrived—it would be quite unnecessary to detain him as the Commissary General of Military stores has
                            orders to complete the whole Army, and is doing every thing in his power to effect it—I notice the hint and some money
                            will be sent.
                        I wish to have your Excellency’s opinion whether, upon this new formation of the Inspectors Department, it
                            will be requisite to retain both the Brigadiers Aides and the Brigade Majors in service.if both are not necessary, which of
                            the appointments should cease—Should the Brigade Majors be continued, whether the same pay be annexed to the Officer as
                            when they executed the duty of Inspector.
                        My knowledge of your Excellency’s aversion to sending troops to Hospitals, where crowded numbers increase the
                            disorders by incurring the infection, which in warm weather especially, cannot be guarded against, and our soldiers who
                            are sent with slight complaints are frequently attacked with the Hospital fever, by which many of them are lost and others
                            rendered useless for a whole campaign—besides when they are from under the eye of their Officers they lose their
                            discipline, frequently desert, and always contract habits of idleness injurious to service—These considerations induce me
                            to suppose, that as we have contractors who will supply Hospital stores, it would be expedient to furnish each regiment
                            with a large Hospital tent or Marquée so that the sick of each corps shall be the particular care of it’s own Surgeons,
                            excepting certain obstinate cases, of which the Director Genl who will always be with the Army will be the Judge—This
                            mode will considerably reduce the number of sick in the Hospitals, and render them less contagious, consequently safer for
                            sick Patients as are obliged, from the nature of the disorders, to be sent there.
                        Should Your Excellency think with me that supplying the regiments with proper hospital tents, for the
                            reception of the sick, will promote the safety and happiness of individuals, while it advances the good of the service, I
                            will endeavor to have them immediately furnished. I have the honor to be my dear General, with perfect esteem, Your most
                            obedient servant
                        
                            B. Lincoln

                        
                    